By the Court.

Benning, J.,
delivering the opinion.
The judgment of the Court below was, that the School Commissioner should pay all the accounts pro rata, regardless of their dates. Was that judgment right ? We think that it was. It followed the plain words of the act of 1857, on the subject. Those words are as follows:— “That all claims for teaching poor children shall be submitted to. said Commissioner, who shall have proof touching such service, and he shall allow and pay, when, in funds, all claims where, in his judgment under the proof, the service has been rendered, and the teacher really entitled to pay, having due regard'to the re.al merits and.justice of the claim, whether such service was rendered/before or after the passage of this act, or whether such children have been returned or not. Acts of 1857, 10 Sec. 6.
It is true, then, that the judgment pursues the act.. It must follow, therefore, that the judgment is right, if the act is valid. What is.there to.prevent the act from being. *297valid? Does it divest any vested rights? Was there - any right to be first paid vested in any of the poor school teachers? There was none. The fund, at least all of it except a trifle, was raised subsequently to the act — was raised in 1858 — and it seems impossible that there can be a vested right to a thing which thing has not come into 'existence. But even if it were true that there was such a vested right to this fund, it would not be true that the act divesting that right would be invalid unless the right vested under some contract. And there was no contract existing by which the right was acquired. If acquired at all, it was acquired under some general act of the Legislature, as the act of 1852, “to provide for the education of the poor.” Act of 185l-’2, 3.
Judgment affirmed.